Exhibit 10.1

 

EXECUTION VERSION

 

MERGER SUPPORT AGREEMENT

 

This MERGER SUPPORT AGREEMENT, dated as of October 29, 2017 (this “Agreement”),
is made and entered into by and among Dynegy Inc., a Delaware corporation
(“Rockets”), and the Mavericks Stockholders listed on the signature pages hereto
(collectively, the “Stockholders” and, together with Rockets, the “Parties”).

 

RECITALS

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Rockets
and Vistra Energy Corp., a Delaware corporation (“Mavericks”), are entering into
an Agreement and Plan of Merger, dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time, the “Merger Agreement”);

 

WHEREAS, as of the date hereof, the Stockholders collectively Beneficially Own
144,543,226 shares of Mavericks Common Stock, as set forth on Exhibit A attached
hereto (the “Existing Shares”); and

 

WHEREAS, as a material condition and inducement to Rockets’ willingness to enter
into the Merger Agreement, the Stockholders have agreed to enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged,
intending to be legally bound hereby, the Parties agree as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATIONS

 

Section 1.1                                    Defined Terms. As used in this
Agreement, the following terms have the following meanings:

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, Controls, or is Controlled by, or is under common Control with, such
Person; provided, however, that, for purposes of this Agreement, Brookfield
Investment Management Inc., a Delaware corporation (“BIM”), shall not be deemed
to be an Affiliate of any of the Stockholders.

 

“Beneficially Own” means, shares over which the entities listed on Exhibit A
attached hereto have sole, direct “beneficial ownership” for purposes of
Rule 13d-3 or 13d-5 under the Exchange Act as in effect on the date hereof.
Similar terms such as “Beneficial Ownership” and “Beneficial Owner” have the
corresponding meanings. For the avoidance of doubt, Rockets shall not be deemed
to be the Beneficial Owner of any Mavericks Common Stock by virtue of this
Agreement or the Merger Agreement.

 

“Control” (including, with its correlative meanings) means the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person,

 

--------------------------------------------------------------------------------


 

whether through the ownership of securities or partnership interests or other
ownership interests, by contract or otherwise.

 

“Covered Mavericks Shares” means, with respect to each Stockholder, (a) any
Existing Shares Beneficially Owned by such Stockholder and (b) any Mavericks
Securities of which such Stockholder has direct Beneficial Ownership after the
date hereof, in each case during the Voting Period; provided, however, that any
Existing Shares that are Transferred after the date hereof (other than a
Transfer by a Stockholder to another Stockholder or an Affiliate thereof and, in
the case of such Transfer, such Existing Shares shall be deemed Covered
Mavericks Shares) shall cease to be Covered Mavericks Shares.

 

“Lien” means any lien, claim, mortgage, encumbrance, pledge, deed of trust,
security interest, equity or charge of any kind.

 

“Oaktree Parties” means OCM OPPORTUNITIES FUND VII, L.P., OCM OPPORTUNITIES FUND
VIIB, L.P., OAKTREE FF INVESTMENT FUND, L.P., OAKTREE VALUE OPPORTUNITIES FUND,
L.P., OAKTREE OPPORTUNITIES FUND VIII, L.P., OAKTREE HUNTINGTON INVESTMENT FUND,
L.P., OAKTREE OPPORTUNITIES FUND VIII (PARALLEL 2), L.P., OAKTREE OPPORTUNITIES
FUND VIIIB, L.P., OAKTREE OPPORTUNITIES FUND IX, L.P., OAKTREE OPPORTUNITIES
FUND IX (PARALLEL 2), L.P., OAKTREE OPPORTUNITIES FUND X, L.P., OAKTREE-FORREST
MULTI-STRATEGY, LLC - SERIES B, OAKTREE HUNTINGTON INVESTMENT FUND II, L.P. -
CLASS A, OAKTREE LOAN FUND 2X, L.P., OAKTREE HIGH YIELD BOND FUND, L.P., OAKTREE
HIGH YIELD FUND II, L.P., OAKTREE GLOBAL HIGH YIELD BOND FUND L.P., OCM HIGH
YIELD TRUST, ARCH REINSURANCE LTD., AUTOMOBILE CLUB OF SOUTHERN CALIFORNIA,
CENTRAL STATES PENSION FUND/GSAM, L.P., EMPLOYEES’ RETIREMENT FUND OF THE CITY
OF DALLAS, CSAA INSURANCE EXCHANGE, DOW RETIREMENT GROUP TRUST, FCA US LLC
MASTER RETIREMENT TRUST, INTERNATIONAL PAPER COMPANY COMMINGLED INVESTMENT GROUP
TRUST, IOWA PUBLIC EMPLOYEES’ RETIREMENT SYSTEM, MISSOURI EDUCATION PENSION
TRUST, PG&E CORPORATION RETIREMENT MASTER TRUST, PACIFIC GAS AND ELECTRIC VEBA,
SEARS HOLDINGS MASTER PENSION TRUST, OAKTREE SENIOR LOAN FUND, L.P., STATE
TEACHERS RETIREMENT SYSTEM OF OHIO, TEXAS COUNTY AND DISTRICT RETIREMENT SYSTEM,
TMCT II, LLC, FONDS VOOR GEMENE REKENING BEROEPSVERVOER, WESPATH BENEFITS
INVESTMENTS.

 

“Transfer” means any sale, assignment, transfer, conveyance, gift, pledge,
distribution, hypothecation or other encumbrance or any other disposition,
whether voluntary, involuntary or by operation of law, whether effected directly
or indirectly, or the entry into any contract or understanding with respect to
any sale, assignment, transfer, conveyance, gift, pledge, distribution,
hypothecation or other encumbrance or any other disposition, whether voluntary,
involuntary or by operation of law, whether effected directly or indirectly,
including, with respect to any capital stock or interests in capital stock, the
entry into any swap or any contract, transaction or series of transactions that
hedges or transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of such capital stock or interest in capital

 

2

--------------------------------------------------------------------------------


 

stock, whether any such swap, contract, transaction or series of transactions is
to be settled by delivery of Mavericks Securities, in cash or otherwise.

 

Section 1.2                                    Interpretations. Each capitalized
term used but not defined in this Agreement has the meaning given to it in the
Merger Agreement. When a reference is made in this Agreement to an Article or
Section, such reference shall be to an Article or Section of this Agreement
unless otherwise indicated. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms. Any Law defined or referred to herein
means such statute as from time to time amended, modified or supplemented,
including by succession of comparable successor statutes. References in this
Agreement to specific Laws or to specific provisions of Laws shall include all
rules and regulations promulgated thereunder. The word “extent” and the phrase
“to the extent” shall mean the degree to which a subject or other thing extends
and not simply “if.” Except as expressly set forth in this Agreement, when
calculating the period of time before which, within which or after which any act
is to be done or step taken pursuant to this Agreement, (a) the date that is the
reference date in calculating such period shall be excluded and (b) if the last
day of such period is not a Business Day, the period in question shall end on
the next succeeding Business Day. All references in this Agreement to a number
of days are to such number of calendar days unless Business Days are specified.
References to a Person are also to its permitted successors and assigns.

 

ARTICLE II

 

VOTING AGREEMENT AND IRREVOCABLE PROXY

 

Section 2.1                                    Agreement to Vote.

 

(a)                       Each Stockholder hereby irrevocably and
unconditionally agrees that, from and after the date hereof, at the Mavericks
Stockholders’ Meeting and at any other meeting of the Mavericks Stockholders,
however called, in each case, including any adjournment or postponement thereof,
and in connection with any written consent of the Mavericks Stockholders, such
Stockholder shall, in each case to the fullest extent that the Covered Mavericks
Shares are entitled to vote thereon or consent thereto, or in any other
circumstance in which the vote, consent or other approval of the Mavericks
Stockholders is sought:

 

(i)   appear at each such meeting or otherwise cause such Stockholder’s Covered
Mavericks Shares to be counted as present thereat for purposes of calculating a
quorum; and

 

(ii)  vote (or cause to be voted), in person or by proxy, or if applicable
deliver (or cause to be delivered) a written consent covering, all of such
Stockholder’s Covered Mavericks Shares:

 

3

--------------------------------------------------------------------------------


 

(1)                                 in favor of (A) the adoption of the Merger
Agreement and (B) the approval of the Stock Issuance

 

(2)                                 in favor of any proposal to adjourn a
meeting of the Mavericks Stockholders to solicit additional proxies in favor of
the adoption of the Merger Agreement or in favor of the approval of the Stock
Issuance; and

 

(3)                                 against any Mavericks Acquisition Proposal.

 

(b)                       Any vote required to be cast or consent required to be
executed pursuant to this Section 2.1 shall be cast or executed in accordance
with the applicable procedures relating thereto so as to ensure that it is duly
counted for purposes of determining whether a quorum is present (if applicable)
and for purposes of recording the results of the vote or consent.

 

(c)                        Notwithstanding anything in this Section 2.1 to the
contrary, (i) no Stockholder shall be required to vote or consent (or cause to
be voted or consented) any of its Covered Mavericks Shares to amend the Merger
Agreement (including any Exhibit thereto) or take any action that could result
in the amendment or modification, or a waiver of a provision therein, in any
such case, in a manner that alters or changes (in a manner adverse to Mavericks)
the amount or kind of the consideration to be paid and (ii) each Stockholder
shall remain free to vote (or execute consents or proxies with respect to) the
Covered Mavericks Shares with respect to any matter not covered by this
Section 2.1 in any manner such Stockholder deems appropriate, including in
connection with the election of directors.

 

Section 2.2                                    Grant of Irrevocable Proxy. Each
Stockholder hereby irrevocably appoints as its proxy and attorney-in-fact
Rockets, and any other Person designated by Rockets in writing (collectively,
the “Grantees”), each of them individually, with full power of substitution and
resubstitution, to the fullest extent of such Stockholder’s rights with respect
to the Covered Mavericks Shares, effective as of the date hereof and continuing
until the earliest to occur of (i) the time at which the Mavericks Stockholder
Approval shall have been obtained in accordance with applicable Law and the
certificate of incorporation and the bylaws of Mavericks and (ii) the
termination of the Merger Agreement in accordance with its terms (the “Voting
Period”), to vote (or execute written consents, if applicable) with respect to
the Covered Mavericks Shares as required pursuant to Section 2.1, in each case,
solely in the event of a failure by such Stockholder to act in accordance with
Section 2.1. The proxy granted by each Stockholder under this Agreement shall be
irrevocable during the Voting Period and shall be deemed to be coupled with an
interest sufficient in law to support an irrevocable proxy, provided, that such
proxy shall be deemed immediately revoked upon the Transfer of the applicable
Covered Mavericks Shares, except for any Transfers among the Stockholders or by
a Stockholder to an Affiliate thereof. Each Stockholder (a) will take such
further action or execute such other instruments as may be necessary to
effectuate the intent of such proxy and this Section 2.2 and (b) hereby revokes
any proxy previously granted by such Stockholder with respect to any Covered
Mavericks Shares. The power of attorney granted by each Stockholder under this
Section 2.2 is a durable power of attorney and shall survive the bankruptcy or
dissolution of such Stockholder. Other than as provided in this Section 2.2, no
Stockholder shall directly or indirectly grant any Person any proxy (revocable
or irrevocable), power of attorney or

 

4

--------------------------------------------------------------------------------


 

other authorization with respect to any of such Stockholder’s Covered Mavericks
Shares. Rockets may terminate this proxy with respect to any Stockholder at any
time at its sole election by written notice provided to such Stockholder.

 

ARTICLE III

 

OTHER COVENANTS

 

Section 3.1                                    Support. Each Stockholder shall,
and shall cause its Affiliates to, use its and their reasonable best efforts to
provide assistance to Mavericks in connection with the Merger Agreement,
including, by supplying and providing all information to Mavericks or any
Governmental Entity, as reasonably requested by Mavericks or any Governmental
Entity, in connection with Mavericks (a) obtaining any necessary actions or
nonactions, waivers, consents, approvals, registrations, permits, authorizations
and other confirmations, including the Mavericks Approvals, from Governmental
Entities in connection with the Merger and (b) making any necessary
applications, registrations and filings and taking all steps as may be necessary
to obtain an approval or waiver from, or to avoid an action or proceeding by,
any Governmental Entity in connection with the Merger.

 

Section 3.2                                    No Frustration; No Solicitation. 
Each Stockholder shall, and shall cause its Affiliates to, and shall use
reasonable best efforts to cause its and their respective Representatives to,
immediately cease and terminate any and all solicitations, discussions or
negotiations existing as of the date hereof between such Stockholder, Affiliates
or Representatives, on the one hand, and Mavericks and its Affiliates or
Representatives or any Third Party (or its Representatives), on the other hand,
in connection with or in response to an actual or potential Mavericks
Acquisition Proposal or any inquiry, proposal or indication of interest with
respect thereto. From and after the date hereof, for the duration of the Voting
Period, each Stockholder shall not, and each Stockholder shall cause its
Affiliates not to, and shall use its reasonable best efforts to cause its and
their Representatives (it being understood that, for purposes hereof, a
Representative of Mavericks or its Subsidiaries shall not constitute a
Representative of a Stockholder unless such Stockholder shall have separately
engaged or directed such Person in his, her or its capacity as a stockholder of
Mavericks) not to (and shall not authorize or give permission to its and their
respective Representatives to), directly or indirectly (i) solicit, initiate,
seek or knowingly encourage or facilitate the making, submission or announcement
of, or make, submit or announce, any inquiry, discussion, request, offer or
proposal that constitutes, or would reasonably be expected to lead to, a
Mavericks Acquisition Proposal, (ii) (A) furnish any non-public information
regarding Mavericks or any of its Subsidiaries to, or afford access to the
properties, books and records of Mavericks or any of its Subsidiaries to, any
Third Party, or (B) request or seek from Mavericks or any of its Subsidiaries
any such access, in each case, in connection with or in response to, or that
would be reasonably likely to lead to, a Mavericks Acquisition Proposal or any
inquiry, proposal or indication of interest with respect thereto, (iii) engage
or participate in any discussions or negotiations with Mavericks or any Third
Party with respect to, or that would be reasonably likely to lead to, any
Mavericks Acquisition Proposal or any inquiry, proposal or indication of
interest with respect thereto, or (iv) adopt or approve, or enter into any
letter of intent, agreement in principle, memorandum of understanding, term
sheet, merger agreement, acquisition agreement, option

 

5

--------------------------------------------------------------------------------


 

agreement or any other agreement or instrument providing for or relating to any
Mavericks Acquisition Proposal or any inquiry, proposal or indication of
interest with respect thereto.

 

Section 3.3                                    Litigation. Each Stockholder
agrees not to, and to cause each of its Affiliates not to, commence, join in,
facilitate, assist or encourage, and agrees to take all actions necessary to opt
out of any class in any class action with respect to, any Claim against Rockets,
Mavericks or any of their respective directors or officers related to the Merger
Agreement, the Merger or the Stock Issuance, including any Claim (a) challenging
the validity of, or seeking to enjoin the operation of, any provision of this
Agreement or the Merger Agreement or (b) alleging a breach of any fiduciary duty
of any Person in connection with the evaluation, negotiation or entry into the
Merger Agreement.

 

Section 3.4                                    Stock Dividends, Distributions,
Etc. In the event of a stock split, reverse stock split, stock dividend or
distribution, or any change in Mavericks Common Stock by reason of any
recapitalization, combination, reclassification, exchange of shares or similar
transaction, the terms “Existing Shares” and “Covered Mavericks Shares” shall be
deemed to refer to and include all such stock dividends and distributions and
any Mavericks Securities into which or for which any or all of such shares may
be changed or exchanged or which are received in such transaction.

 

Section 3.5                                    Required Oaktree Transfers.

 

(a)                       Mavericks and certain affiliates of the Oaktree
Parties party thereto have entered into that certain Letter Agreement, dated as
of the date hereof and without giving effect to any amendments after the date
hereof (the “Sell-Down Agreement”). Rockets hereby agrees that is shall not have
any rights with respect to the Sell-Down Agreement and shall not be a third
party beneficiary thereunder; provided, however, that the Sell-Down Agreement
shall not be amended, modified or waived in any respect, or terminated, without
the prior written consent of Rockets. None of the Oaktree Parties or any of
their Affiliates shall acquire “beneficial ownership” (for purposes of
Rule 13d-3 or 13d-5 under the Exchange Act) of any additional shares of Rockets
Common Stock, Mavericks Common Stock or any voting securities of Rockets or
Mavericks between the date hereof and the Closing.

 

(b)                       Rockets and the Oaktree Parties hereby agree that, to
the extent a number of shares of Mavericks Common Stock and/or Rockets Common
Stock held by the Oaktree Parties that is less than the number of shares of
Mavericks Common Stock and/or Rockets Common Stock contemplated to be
Transferred pursuant to the Divestiture (as defined in the Sell-Down Agreement)
have been Transferred prior to the Closing, Rockets shall purchase from the
Oaktree Parties, and the Oaktree Parties shall collectively sell to Rockets, in
each case, immediately prior to the Closing, a number of shares of Rockets
Common Stock equal to such difference at a price per share equal to $13.24 so
that, as of the Closing, the Oaktree Parties shall have Transferred an aggregate
number of shares of Mavericks Common Stock and/or Rockets Common Stock equal to
the number of Shares contemplated by the Sell-Down Agreement to be transferred
pursuant to the Divestiture (as defined in the Sell-Down Agreement), provided
that the price per share of $13.24 shall be subject to equitable adjustment in
the event of any stock splits, reverse stock splits, recapitalization or similar
transactions. Rockets and the Oaktree Parties further agree to execute customary
transfer powers as are reasonably required to effect

 

6

--------------------------------------------------------------------------------


 

the Transfer as contemplated by this Section 3.5(b), provided that the Oaktree
Parties shall not be required to make any representations and warranties, except
with respect to ownership and absence of Liens as set forth in Section 4.1(c) of
this Agreement. Notwithstanding anything to the contrary in this Section 3.5(b),
(i) Rockets’ obligation to consummate any such purchase and sale by and between
Rockets and any Oaktree Party shall be subject to the satisfaction or waiver of
the conditions to the Closing of the Merger set forth in Article VII of the
Merger Agreement and (ii) any such purchase and sale by and between Rockets and
any Oaktree Party, whether or not previously consummated, shall be void and of
no effect if the Closing does not occur.

 

(c)                        Notwithstanding anything contained in this
Section 3.5 to the contrary, in the event that the Oaktree Parties collectively
Beneficially Own less than the number of voting securities they would own if the
Divesture (as defined in the Sell-Down Agreement) would have been effected in
full pursuant to the Sell-Down Agreement (such number, the “Threshold”), (i) the
restriction on the acquisition of additional voting securities set forth in the
last sentence of Section 3.5(a) and (ii) the Oaktree Parties’ right to Transfer
their shares of Rockets Common Stock to Rockets pursuant to Section 3.5(b) shall
immediately cease to apply, provided that the Oaktree Parties or its Affiliates
shall not acquire additional shares of Mavericks Common Stock and/or Rockets
Common Stock that would cause them to “beneficially own” (for purposes of
Rule 13d-3 or 13d-5 under the Exchange Act) in excess of the Threshold.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1                                    Representations and Warranties of
the Stockholders. Each Stockholder, severally and not jointly, represents and
warrants to Rockets as to itself as follows:

 

(a)                       Qualification and Organization. Such Stockholder is
duly organized, validly existing and in good standing under the Laws of the
state of its incorporation, formation or organization, as applicable. Such
Stockholder has all requisite entity power and authority to own, lease and
operate its properties and assets and to carry on its business as presently
conducted, except where the failure to have such power and authority would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on such Stockholder’s ability to perform and comply with its
covenants and agreements under this Agreement. Such Stockholder is qualified to
do business and is in good standing as a foreign entity in each jurisdiction
where the ownership, leasing or operation of its assets or properties or conduct
of its business requires such qualification, except where the failure to be so
qualified or in good standing would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on such
Stockholder’s ability to perform and comply with its covenants and agreements
under this Agreement.

 

(b)                       Authority Relative to this Agreement; No Violation.

 

(i)                         Such Stockholder has all requisite entity power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the

 

7

--------------------------------------------------------------------------------


 

transactions contemplated hereby have been duly and validly authorized by the
governing body of such Stockholder and no other entity proceedings on the part
of such Stockholder are necessary to authorize the consummation of the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by such Stockholder and, assuming this Agreement
constitutes the legal, valid and binding agreement of Rockets, constitutes the
legal, valid and binding agreement of such Stockholder, enforceable against such
Stockholder in accordance with its terms, subject to the Enforceability
Exceptions.

 

(ii)                      No authorization, consent, order, license, permit or
approval of, or registration, declaration, notice or filing with, any
Governmental Entity is necessary, under applicable Law, for the consummation by
such Stockholder of the transactions contemplated by this Agreement.

 

(iii)                   The execution and delivery by such Stockholder of this
Agreement do not, and the consummation of the transactions contemplated hereby
and compliance with the provisions hereof will not, (1) (A) result in any
violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation, acceleration or put
right of any material obligation or to the loss of a material benefit under any
contract or agreement to which such Stockholder is a party or (B) result in the
creation of any Liens upon any of the properties or assets of such Stockholder,
(2) conflict with or result in any violation of any provision of the certificate
of incorporation or bylaws or other equivalent organizational document, in each
case as amended or restated, of such Stockholder or (3) conflict with or violate
any applicable Law, other than, in the case of clauses (1) and (3), any such
violation, conflict, default, termination, cancellation, acceleration, right,
loss or Lien that would not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on such Stockholder’s ability to
perform and comply with its covenants and agreements under this Agreement.

 

(c)                        Ownership of Shares. Such Stockholder Beneficially
Owns the Existing Shares set forth opposite such Stockholder’s name on
Exhibit A, free and clear of any Liens (other than as set forth on Schedule I
hereto), and free of any other limitation or restriction (including any
limitation or restriction on the right to vote, sell, transfer or otherwise
dispose of the Existing Shares) other than this Agreement and any limitations or
restrictions imposed under applicable securities Laws. The Existing Shares set
forth opposite such Stockholder’s name on Exhibit A constitute all of the shares
of Mavericks Common Stock, and all of the Covered Mavericks Shares, Beneficially
Owned by such Stockholder.

 

(d)                       Investigation; Litigation. To the actual knowledge of
such Stockholder, (i) there is no investigation or review pending or threatened
by any Governmental Entity, (ii) there are no Claims pending or threatened by or
before any Governmental Entity, arbitrator or arbitration panel against such
Stockholder or any of its properties or assets and (iii) there are no Orders of
any Governmental Entity, arbitrator or arbitration panel outstanding binding on
such Stockholder or any of its respective properties or assets, in each case,
that would reasonably be expected to have, individually or in the aggregate, a
material adverse effect on

 

8

--------------------------------------------------------------------------------


 

such Stockholder’s ability to perform and comply with its covenants and
agreements under this Agreement.

 

(e)                        Merger Agreement. Each Stockholder understands and
acknowledges that Rockets is entering into the Merger Agreement in reliance
upon, and Rockets would not enter into the Merger Agreement without, such
Stockholder’s execution and delivery of this Agreement.

 

Section 4.2                                    Representations and Warranties of
Rockets.    Rockets hereby represents and warrants to the Stockholders as
follows:

 

(a)                       Qualification and Organization. Rockets is duly
incorporated, validly existing and in good standing under the Laws of the state
of its incorporation. Rockets has all requisite corporate power and authority to
own, lease and operate its properties and assets and to carry on its business as
presently conducted, except where the failure to have such power and authority
would not reasonably be expected to have, individually or in the aggregate, a
material adverse effect on Rockets’ ability to perform and comply with its
covenants and agreements under this Agreement. Rockets is qualified to do
business and is in good standing as a foreign entity in each jurisdiction where
the ownership, leasing or operation of its assets or properties or conduct of
its business requires such qualification, except where the failure to be so
qualified or in good standing would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on Rockets’ ability
to perform and comply with its covenants and agreements under this Agreement.

 

(b)                       Authority Relative to this Agreement; No Violation.

 

(i)                         Rockets has all requisite corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by the board of directors of Rockets and no other corporate
proceedings on the part of Rockets are necessary to authorize the consummation
of the transactions contemplated hereby. This Agreement has been duly and
validly executed and delivered by Rockets and, assuming this Agreement
constitutes the legal, valid and binding agreement of the Stockholders,
constitutes the legal, valid and binding agreement of Rockets, enforceable
against Rockets in accordance with its terms, subject to the Enforceability
Exceptions.

 

(ii)                      Except as contemplated by the Merger Agreement, no
authorization, consent, order, license, permit or approval of, or registration,
declaration, notice or filing with, any Governmental Entity is necessary, under
applicable Law, for the consummation by Rockets of the transactions contemplated
by this Agreement.

 

(c)                        The execution and delivery by Rockets of this
Agreement do not, and the consummation of the transactions contemplated hereby
and compliance with the provisions hereof will not, (1) (A) result in any
violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation, acceleration or put
right of any material obligation or to the loss of a material benefit under any
contract or

 

9

--------------------------------------------------------------------------------


 

agreement to which Rockets is a party or (B) result in the creation of any Liens
upon any of the properties or assets of Rockets, (2) conflict with or result in
any violation of any provision of the certificate of incorporation or bylaws or
other equivalent organizational document, in each case as amended or restated,
of Rockets or (3) conflict with or violate any applicable Law, other than, in
the case of clauses (1) and (3), any such violation, conflict, default,
termination, cancellation, acceleration, right, loss or Lien that would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on Rockets’ ability to perform and comply with its covenants and
agreements under this Agreement.

 

ARTICLE V

 

TERMINATION

 

Section 5.1                                    Termination. This Agreement shall
terminate upon the earliest to occur of (a) the termination of the Merger
Agreement in accordance with its terms, (b) the date of any amendment,
modification, change or waiver to any provision of the Merger Agreement that
increases the amount or changes the form of the Merger Consideration (other than
adjustments in accordance with the terms of the Merger Agreement) and (c) the
Effective Time.  In addition, upon a Mavericks Change of Recommendation, the
provisions of Article II of this Agreement (including, without limitation, the
obligations of the Stockholders contemplated thereby) shall not apply for so
long as such Mavericks Change of Recommendation shall remain in effect (and, for
the avoidance of doubt, any proxy granted under Section 2.2 of this Agreement or
otherwise hereunder shall automatically be deemed revoked); provided, however,
that if the Mavericks Board withdraws such Mavericks Change of Recommendation
and recommends that the stockholders of Mavericks adopt the Merger Agreement and
approve the Stock Issuance (a “Renewed Recommendation”) the provisions of
Article II (including, for the avoidance of doubt, the proxy granted pursuant to
Section 2.2) shall be automatically reinstated, for so long as such Renewed
Recommendation remains in effect. In the event of any such termination of this
Agreement, the obligations of the Parties under this Agreement shall terminate
and there shall be no liability on the part of any Party with respect to this
Agreement; provided, however, that (x) this Article V and Article VI shall
survive any such termination and each remain in full force and effect and (y) no
Party shall be relieved or released from any liability or damages arising from a
breach of any provision of this Agreement arising prior to such termination.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1                                    No Ownership Interest. Nothing
contained in this Agreement shall be deemed to vest in Rockets any direct or
indirect ownership or incidence of ownership of or with respect to any Covered
Mavericks Shares. Except as otherwise provided in this Agreement, all rights,
ownership and economic benefits of and relating to the Covered Mavericks Shares
shall remain vested in and belong to the Stockholders, and Rockets shall have no
authority to direct the Stockholders in the voting or disposition of any of the
Covered Mavericks Shares.

 

Section 6.2                                    Amendment; Waiver. Any provision
of this Agreement may be amended or waived, if, and only if, such amendment or
waiver is in writing and signed, in the

 

10

--------------------------------------------------------------------------------


 

case of an amendment, by the Parties or, in the case of a waiver, by the Party
against whom the waiver is to be effective.

 

Section 6.3                                    Entire Agreement; Counterparts.
This Agreement (including the exhibit hereto) constitutes the entire agreement,
and supersedes all other prior agreements and understandings, both written and
oral, between the Parties, or any of them, with respect to the subject matter
hereof and thereof. This Agreement may be executed in two (2) or more
counterparts (including by facsimile or .pdf format), each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument, and shall become effective when one or more counterparts
have been signed by each of the Parties and delivered (by telecopy or otherwise)
to the other Parties.

 

Section 6.4                                    Governing Law. This Agreement,
and all Claims or causes of action (whether in contract or in tort or otherwise,
or whether at law (including at common law or by statute) or in equity) that may
be based on, arise out of or relate to this Agreement or the negotiation,
execution, performance, consummation or subject matter of this Agreement, shall
be governed by and construed in accordance with the internal substantive laws of
the State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.

 

Section 6.5                                    Jurisdiction; Specific
Enforcement.

 

(a)                       The Parties agree that irreparable damage, for which
monetary damages, even if available, would not be an adequate remedy, would
occur in the event that any of the provisions of this Agreement were not
performed, or were threatened to be not performed, in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that, prior
to the valid termination of this Agreement in accordance with Article V, and in
addition to any other remedy that may be available to it, including monetary
damages, each Party shall be entitled to an injunction or injunctions, or other
equitable remedies, to prevent breaches, or threatened breaches, of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, in any court referred to in Section 6.5(b), without proof of actual
damages (and each Party hereby waives any requirement for securing the posting
of any bond in connection with such remedy). The Parties further agree that no
Party shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 6.5, and each Party waives any objection to the imposition of
such relief or any right it may have to require the obtaining, furnishing or
posting of any such bond or similar instrument.

 

(b)                       All Claims arising from, under or in connection with
this Agreement shall be raised to and exclusively determined by the Delaware
Court of Chancery (or, if the Delaware Court of Chancery lacks subject matter
jurisdiction, the Superior Court of the State of Delaware (Complex Commercial
Division) or, if jurisdiction is vested exclusively in the U.S. federal courts,
the United States District Court for the District of Delaware, and any appellate
court from any thereof. Each Party hereby irrevocably submits with regard to any
such Claim for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of such courts and agrees that it
will not bring any Claim relating to this Agreement or any of the

 

11

--------------------------------------------------------------------------------


 

transactions contemplated by this Agreement in any court other than such courts.
Each Party hereby irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any Claim with respect to
this Agreement, (i) any claim that it is not personally subject to the
jurisdiction of such courts for any reason other than the failure to serve in
accordance with this Section 6.5, (ii) any claim that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (iii) to the fullest extent permitted by the applicable Law, any
claim that (A) any Claim brought in such court is brought in an inconvenient
forum, (B) the venue of such Claim is improper or (C) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts. Each Party
agrees that (1) service of all process, including the summons and complaints, in
any action or proceeding with respect to this Agreement may be made by
registered or certified mail, return receipt requested, to such Party at its
address set forth in Section 6.7, and (2) any service pursuant to clause
(1) above is sufficient to confer personal jurisdiction over such Party in such
action or proceeding and otherwise constitutes effective and binding service in
every respect.

 

Section 6.6                                    WAIVER OF JURY TRIAL. EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CLAIM WHICH MAY ARISE UNDER THIS AGREEMENT IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY CLAIM OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, OR WHETHER AT LAW
(INCLUDING AT COMMON LAW OR BY STATUTE) OR IN EQUITY) THAT MAY BE BASED ON,
ARISE OUT OF OR RELATE TO THIS AGREEMENT OR THE NEGOTIATION, EXECUTION,
PERFORMANCE, CONSUMMATION OR SUBJECT MATTER OF THIS AGREEMENT. EACH PARTY HEREBY
ACKNOWLEDGES AND CERTIFIES (I) THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF ANY ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(III) IT MAKES THIS WAIVER VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 6.6.

 

Section 6.7                                    Notices. Any notice required to
be given hereunder shall be sufficient if in writing and shall be deemed given
(a) when delivered personally by hand (with written confirmation of receipt by
other than automatic means, whether electronic or otherwise), (b) when sent by
email or (c) one (1) Business Day after the day sent by an internationally
recognized overnight courier (with written confirmation of receipt), in each
case, at the following addresses and email addresses:

 

12

--------------------------------------------------------------------------------


 

To Rockets:

Dynegy Inc.

601 Travis, Suite 1400

Houston, Texas 77002

Attention:                                         Catherine C. James

Executive Vice President and General Counsel

Email:                                                           
catherine.james@dynegy.com

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Avenue, NW

Washington, D.C. 20005

Attention:                                         Michael Rogan

Email:                                         michael.rogan@skadden.com

 

if to the Stockholders:

 

Apollo Management, L.P.
9 West 57th Street

New York, New York 10019
Attention:                      Laurie D. Medley
Email:                                         lmedley@apollolp.com

 

Apollo Capital Management, L.P.
9 West 57th Street

New York, New York 10019
Attention:                      Joseph D. Glatt
Email:                                         jglatt@apollolp.com



 

with a copy (which shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton and Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention:                       John M. Scott
Email:                                          jscott@paulweiss.com

 

Oaktree Capital Management, L.P.

333 S. Grand Avenue, 28th Floor

Los Angeles, California 90071
Attention:                      Robert LaRoche

Corporate Actions Team

 

13

--------------------------------------------------------------------------------


 

Email:                                         rlaroche@oaktreecapital.com
corpactionadmins@oaktreecapital.com

 

with a copy (which shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton and Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention:                       Kenneth M. Schneider
Email:                                          kschneider@paulweiss.com

 

Brookfield Asset Management Inc.

181 Bay Street

PO Box 762

Toronto, Ontario, M5J 2T3

Email:                                         Ryan Szainwald

Attention:                      ryan.szainwald@brookfield.com

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153
Email:                                         Andrew Chizzik

Jessica Liou

Attention:                       andrew.chizzik@weil.com

jessica.liou@weil.com

 

or to such other address as any Party shall specify by written notice so given.
Any Party may notify any other Party of any changes to the address or any of the
other details specified in this Section 6.7; provided, however, that such
notification shall only be effective on the date specified in such notice or
five (5) Business Days after the notice is given, whichever is later. Rejection
or other refusal to accept or the inability to deliver because of changed
address of which no notice was given shall be deemed to be receipt of the notice
as of the date of such rejection, refusal or inability to deliver.

 

Section 6.8                                    Assignment; Binding Effect.
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the Parties without the prior written consent of the
other Parties. Subject to the preceding sentence, this Agreement shall be
binding on and shall inure to the benefit of the Parties and their respective
successors and assigns.

 

Section 6.9                                    Severability. Any term or
provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement in any other jurisdiction.
If any provision of

 

14

--------------------------------------------------------------------------------


 

this Agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable.

 

Section 6.10                             Headings. Headings of the Articles and
Sections of this Agreement are for convenience of the Parties only and shall be
given no substantive or interpretive effect whatsoever.

 

Section 6.11                             No Third-Party Beneficiaries. Each of
the Parties agree that (a) their respective representations, warranties,
covenants and agreements set forth herein are solely for the benefit of the
other Parties, in accordance with and subject to the terms of this Agreement,
and (b) this Agreement is not intended to, and does not, confer upon any Person
other than the Parties any rights or remedies hereunder, including the right to
rely upon the representations and warranties set forth herein.

 

Section 6.12                             Construction.  Each of the Parties has
participated in the drafting and negotiation of this Agreement. If an ambiguity
or question of intent or interpretation arises, this Agreement must be construed
as if it is drafted by all the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of authorship of any of
the provisions of this Agreement.

 

Section 6.13                             Exhibit and Schedule. The Exhibit and
Schedule to this Agreement are hereby incorporated and made a part of this
Agreement and are an integral part of this Agreement.

 

Section 6.14                             Expenses. Whether or not the Merger is
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring or
required to incur such expenses.

 

Section 6.15                             Stockholder Capacity. Each Stockholder
is executing and entering into this Agreement solely in such Stockholder’s
capacity as a stockholder of Mavericks, and not in such Stockholder’s capacity
as a director, officer, employee, agent or consultant of Mavericks. 
Notwithstanding anything herein to the contrary, nothing herein shall in any way
restrict a director of Mavericks in the taking of any actions (or failure to
act) in his or her capacity as a director of Mavericks, or in the exercise of
his or her fiduciary duties as a director of Mavericks, or prevent or be
construed to create any obligation on the part of any director or officer of
Mavericks from taking any action in his or her capacity as such director, and no
action taken solely in the capacity as a director of Mavericks shall be deemed
to constitute a breach of this Agreement.

 

Section 6.16                             Non-Recourse                   . This
Agreement may only be enforced against, and any claims or causes of action that
may be based upon, arise out of or relate to this Agreement, or the negotiation,
execution or performance of this Agreement may only be made against the entities
that are expressly identified as a Party and no former, current or future equity
holders, controlling persons, directors, officers, employees, agents or
Affiliates of any Party or any former, current or future stockholder,
controlling person, director, officer, employee, general or limited partner,
member, manager, agent or Affiliate (other than the Stockholders) of any of the
foregoing (each, a “Non-Recourse Party”) shall have any liability for any
obligations or

 

15

--------------------------------------------------------------------------------


 

liabilities of the Parties or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, the transactions
contemplated hereby or in respect of any representations made or alleged to be
made in connection herewith. Without limiting the rights of any Party against
the other Parties, in no event shall any Party or any of its Affiliates seek to
enforce this Agreement against, make any claims for breach of this Agreement
against, or seek to recover monetary damages from, any Non-Recourse Party.

 

[Signature Pages Follow]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement, all as of the
date first written above.

 

 

 

DYNEGY INC.

 

 

 

 

 

By:

/s/ Robert Flexon

 

 

Name:

Robert Flexon

 

 

Title:

President and Chief Executive Office

 

[SIGNATURE PAGE TO MERGER SUPPORT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS

 

 

 

 

 

AEH (PEC), L.P.

 

 

 

 

 

 

 

By:  AEH Holdings GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Laurie D. Medley

 

 

Name:

Laurie D. Medley

 

 

Title:

Vice President

 

 

 

 

 

AEH (CB), L.P.

 

 

 

 

 

By:  AEH (CB) GP, LLC, its general partner

 

 

 

By:  A EH Holdings (CB), L.P., its sole member

 

 

 

By:  AEH Holdings GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Laurie D. Medley

 

 

Name:

Laurie D. Medley

 

 

Title:

Vice President

 

 

 

 

 

LEROY DH, L.P.

 

 

 

 

 

By:

Leroy DH GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Laurie D. Medley

 

 

Name:

Laurie D. Medley

 

 

Title:

Vice President

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

AP VII TXU (CS), L.P.

 

 

 

 

 

By:  A P Vll TXU (CS) GP, LLC, its general partner

 

 

 

By:  AP VJJ TXU Holdings (CS), L.P., its sole member

 

 

 

By:  AEH Holdings GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Laurie D. Medley

 

 

Name:

Laurie D. Medley

 

 

Title:

Vice President

 

 

 

 

 

CASTLE HOLDINGS TRUST 1

 

 

 

 

 

By:  AP VII AEH Management, LLC, its portfolio manager

 

 

 

By:  AP Vll TXU Holdings (UBS). L.P., its sole member,

 

 

 

By:  AEH Holdings GP. LLC. its general partner

 

 

 

 

 

By:

/s/ Laurie D. Medley

 

 

Name:

Laurie D. Medley

 

 

Title:

Vice President

 

 

 

 

 

ACLF CO-INVESTMENT FUND, L.P.

 

 

 

 

 

By:  Apollo Credit Liquidity Advisors, L.P., its general partner

 

 

 

 

 

By:  Apollo Credit Liquidity Capital Management, LLC, its general partner

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

 

 

AEC (LUX) S.A R.L.

 

 

 

 

 

By:  AEC Holdings (Lux) S.a r.l., its sole shareholder

 

 

 

 

 

By:  Apollo European Credit Master Fund, L.P., its sole shareholder

 

 

 

 

 

By:  Apollo European Credit Advisors, L.P., its general partner

 

 

 

 

 

By:  Apollo European Credit Advisors GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

 

 

AESI (HOLDINGS) II, L.P.

 

 

 

 

 

By:  AES Advisors II, L.P., its general partner

 

 

 

 

 

By:  AES Advisors II GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

AESI II PROJECT POWER TRUST

 

 

 

 

 

By: AESI II Power Trust Management LLC, its portfolio manager

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

 

 

AIE III PROJECT POWER TRUST

 

 

 

 

 

By:  AP Investment Europe III Power Trust Management LLC, its portfolio manager

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

 

 

ANS U.S. HOLDINGS LTD.

 

 

 

 

 

By:  Apollo SK Strategic Investments, L.P., its sole shareholder

 

 

 

 

 

By:  Apollo SK Strategic Advisors GP, L.P., its general partner

 

 

 

 

 

By:  Apollo SK Strategic Advisors, LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

 

 

AP INVESTMENT EUROPE III, L.P.

 

 

 

 

 

By:  Apollo Europe Advisors III, L.P., its general partner

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:  Apollo Europe Capital Management III, LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

 

 

APOLLO CENTRE STREET PARTNERSHIP, L.P.

 

 

 

 

 

By:  Apollo Centre Street Advisors (APO DC), L.P., its general partner

 

 

 

 

 

By:  Apollo Centre Street Advisors (APO DC-GP), LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

 

 

APOLLO CREDIT MASTER FUND LTD.

 

 

 

 

 

By:  Apollo Credit Fund LP, its shareholder

 

 

 

 

 

By:  Apollo ST Credit Partners GP LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

 

 

And By:

 

 

 

 

 

By: Apollo Offshore Credit Fund Ltd., its shareholder

 

 

 

 

 

By: Apollo ST Fund Management LLC, its investment manager

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

 

 

APOLLO CREDIT OPPORTUNITY TRADING FUND III

 

 

 

 

 

By: Apollo Credit Opportunity Fund III LP, its general partner

 

 

 

 

 

By: Apollo Credit Opportunity Advisors III (APO FC) LP, its general partner

 

 

 

 

 

By: Apollo Credit Opportunity Advisors III (APO FC) GP LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

 

 

And By:

 

 

 

 

 

By: Apollo Credit Opportunity Fund (Offshore) III LP, its general partner

 

 

 

 

 

By: Apollo Credit Opportunity Advisors III (APO FC) LP, its general partner

 

 

 

 

 

By: Apollo Credit Opportunity Advisors III (APO FC) GP LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

APOLLO FRANKLIN PARTNERSHIP, L.P.

 

 

 

 

 

By: Apollo Franklin Advisors (APO DC), L.P., its general partner

 

 

 

 

 

By: Apollo Franklin Advisors (APO DC-GP), LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

 

 

APOLLO HERCULES PARTNERS, L.P.

 

 

 

 

 

By: Apollo Hercules Advisors, L.P., its general partner

 

 

 

 

 

By: Apollo Hercules Advisors GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

 

 

APOLLO LINCOLN FIXED INCOME FUND, L.P.

 

 

 

 

 

By: Apollo Lincoln Fixed Income Advisors (APO DC), L.P., its general partner

 

 

 

 

 

By: Apollo Lincoln Fixed Income Advisors (APO DC-GP), LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

APOLLO LINCOLN PRIVATE CREDIT FUND, L.P.

 

 

 

 

 

By: Apollo Lincoln Private Credit Advisors (APO DC), L.P., its general partner

 

 

 

 

 

By: Apollo Lincoln Private Credit Advisors (APO DC-GP), LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

 

 

APOLLO SPECIAL OPPORTUNITIES MANAGED ACCOUNT, L.P.

 

 

 

 

 

By: Apollo SOMA Advisors, L.P., its general partner

 

 

 

 

 

By: Apollo SOMA Capital Management, LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

 

 

APOLLO SPN INVESTMENTS I (CREDIT), LLC

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

 

 

APOLLO UNION STREET PARTNERS, L.P.

 

 

 

 

 

By: Apollo Union Street Advisors, L.P., its general partner

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By: Apollo Union Street Capital Management, LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

 

 

CENTRE STREET PROJECT POWER TRUST

 

 

 

 

 

By: Apollo Centre Street Partnership Power Trust Management LLC, its portfolio
manager

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

 

 

CLF FINANCE COMPANY, LLC

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

 

 

COF II (ST), LLC

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

COF III PROJECT POWER TRUST

 

 

 

 

 

By: Apollo Credit Opportunity Fund III AIV I Power Trust Management LLC, its
portfolio manager

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

 

 

LEVERAGESOURCE V S.A R.L.

 

 

 

 

 

By: LeverageSource V, L.P., its sole shareholder

 

 

 

 

 

By: LS V GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

LINCOLN PROJECT POWER TRUST

 

 

 

 

 

By: Apollo Lincoln Private Credit Fund Power Trust Management LLC, its portfolio
manager

 

 

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

 

 

LSR LOAN FUNDING LLC

 

 

 

 

 

By: LeverageSource III, L.P., its sole member

 

 

 

 

 

By: LS III GP, LLC, its general partner

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

SOMA PROJECT POWER TRUST

 

 

 

 

 

By: Apollo Special Opportunities Managed Account Power Trust Management LLC, its
portfolio manager

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

SPN PROJECT POWER TRUST

 

 

 

 

 

By: Apollo SPN Investments I Power Trust Management LLC, its portfolio manager

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

STONE TOWER CDO II LTD.

 

 

 

 

 

By: Apollo ST Debt Advisors LLC, its collateral manager

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

ZEUS INVESTMENTS, L.P.

 

 

 

 

 

By: Apollo Zeus Strategic Advisors, L.P., its general partner

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By: Apollo Zeus Strategic Advisors, LLC, its general partner

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

 

 

ZEUS PROJECT POWER TRUST

 

 

 

 

 

By: Apollo Zeus Strategic Investments Power Trust Management LLC, its portfolio
manager

 

 

 

By:

/s/ Joseph D. Glatt

 

 

Name:

Joseph D. Glatt

 

 

Title:

Vice President

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS:

 

 

 

 

 

BCP TITAN AGGREGATOR, LP.

 

 

 

 

 

By: Titan Co-Investment GP, LLC, its general partner

 

 

 

By:

/s/ Bryan Chew

 

 

Name:

Bryan Chew

 

 

Title:

Vice President

 

 

 

BCP TITAN SUB AGGREGATOR, L.P.

 

 

 

 

 

By: Titan Co-Investment GP, LLC, its general partner

 

 

 

By:

/s/ Bryan Chew

 

 

Name:

Bryan Chew

 

 

Title:

Vice President

 

 

 

BROOKFIELD TITAN HOLDINGS L.P.

 

 

 

 

 

By: Titan Co-Investment GP, LLC, its general partner

 

 

 

By:

/s/ Bryan Chew

 

 

Name:

Bryan Chew

 

 

Title:

Vice President

 

 

 

TITAN CO-INVESTMENT-MCG, L.P.

 

 

 

 

 

By: Titan Co-Investment GP, LLC, its general partner

 

 

 

By:

/s/ Bryan Chew

 

 

Name:

Bryan Chew

 

 

Title:

Vice President

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

TITAN CO-INVESTMENT-RBS, L.P.

 

 

 

 

 

By: Titan Co-Investment GP, LLC, its general partner

 

 

 

By:

/s/ Bryan Chew

 

 

Name:

Bryan Chew

 

 

Title:

Vice President

 

 

 

TITAN CO-INVESTMENT -DS. L.P.

 

 

 

 

 

By: Titan Co-Investment GP, LLC, its general partner

 

 

 

By:

/s/ Bryan Chew

 

 

Name:

Bryan Chew

 

 

Title:

Vice President

 

 

 

TITAN CO-INVESTMENT-FN, L.P.

 

 

 

 

 

By: Titan Co-investment GP, LLC, its general partner

 

 

 

By:

/s/ Bryan Chew

 

 

Name:

Bryan Chew

 

 

Title:

Vice President

 

 

 

TITAN CO-INVESTMENT-MRS, L.P.

 

 

 

 

 

By: Titan Co-investment GP, LLC. Its general partner

 

 

 

By:

/s/ Bryan Chew

 

 

Name:

Bryan Chew

 

 

Title:

Vice President

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

TITAN CO-INVESTMENT-HI, L.P.

 

 

 

 

 

By: Titan Co-Investment GP, LLC, its general partner

 

 

 

By:

/s/ Bryan Chew

 

 

Name:

Bryan Chew

 

 

Title:

Vice President

 

 

 

TITAN CO-INVESTMENT-CN, L.P.

 

 

 

 

 

By : Titan Co-Investment GP, LLC, its general partner

 

 

 

By:

/s/ Bryan Chew

 

 

Name:

Bryan Chew

 

 

Title:

Vice President

 

 

 

TITAN CO-INVESTMENT-AC, L.P.

 

 

 

 

 

By: Titan Co-Investment GP, LLC, its general partner

 

 

 

By:

/s/ Bryan Chew

 

 

Name:

Bryan Chew

 

 

Title:

Vice President

 

 

 

TITAN CO-INVESTMENT-GLH, L.P.

 

 

 

 

 

By:Titan Co-Investment GP, LLC, its general partner

 

 

 

By:

/s/ Bryan Chew

 

 

Name:

Bryan Chew

 

 

Title:

Vice President

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

TITAN CO-INVESTMENT-LB, L.P.

 

 

 

 

 

By: Titan Co-Investment GP, LLC, its general partner

 

 

 

By:

/s/ Bryan Chew

 

 

Name:

Bryan Chew

 

 

Title:

Vice President

 

 

 

TITAN CO-INVESTMENT-ICG, L.P.

 

 

 

 

 

By: Titan Co-Investment GP, LLC, its general partner

 

 

 

By:

/s/ Bryan Chew

 

 

Name:

Bryan Chew

 

 

Title:

Vice President

 

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

OCM Opportunities Fund VII, L.P.

 

 

 

 

 

By: OCM Opportunities Fund VII GP, L.P., its general partner

 

 

 

 

 

By: OCM Opportunities Fund VII GP Ltd., its general partner

 

 

 

 

 

By: Oaktree Capital Management, L.P., its: director

 

 

 

By:

/s/ Jordan Mikes

 

 

Name:

Jordan Mikes

 

 

Title:

Vice President

 

 

 

By:

/s/ Emily Stephens

 

 

Name:

Emily Stephens

 

 

Title:

Managing Director

 

 

 

OCM Opportunities Fund VIIb, L.P.

 

 

 

 

 

By: OCM Opportunities Fund VIIb GP, L.P., its general partner

 

 

 

 

 

By: OCM Opportunities Fund VIIb GP Ltd. its general partner

 

 

 

 

 

By: Oaktree Capital Management, L.P. its director

 

 

 

By:

/s/ Jordan Mikes

 

 

Name:

Jordan Mikes

 

 

Title:

Vice President

 

 

 

By:

/s/ Emily Stephens

 

 

Name:

Emily Stephens

 

 

Title:

Managing Director

 

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

Oaktree FF Investment Fund, L.P.- Class B

 

 

 

 

 

By: Oaktree FF Investment Fund GP, L.P., its general partner

 

 

 

 

 

By: Oaktree FF Investment Fund GP Ltd., its general partner

 

 

 

 

 

By: Oaktree Capital Management, L.P., its director

 

 

 

By:

/s/ Jordan Mikes

 

 

Name:

Jordan Mikes

 

 

Title:

Vice President

 

 

 

By:

/s/ Emily Stephens

 

 

Name:

Emily Stephens

 

 

Title:

Managing Director

 

 

 

Oaktree Value Opportunities Fund, L.P.

 

 

 

 

 

By: Oaktree Value Opportunities Fund GP, L.P., its general partner

 

 

 

 

 

By: Oaktree Value Opportunities Fund GP Ltd., its general partner

 

 

 

 

 

By: Oaktree Capital Management, L.P., its director

 

 

 

By:

/s/ Jordan Mikes

 

 

Name:

Jordan Mikes

 

 

Title:

Vice President

 

 

 

By:

/s/ Emily Stephens

 

 

Name:

Emily Stephens

 

 

Title:

Managing Director

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

Oaktree Opportunities Fund VIII, L.P.

 

 

 

 

 

By: Oaktree Opportunities Fund VIII GP, L.P., its general partner

 

 

 

 

 

By: Oaktree Opportunities Fund VIII GP Ltd., its general partner

 

 

 

 

 

By: Oaktree Capital management, L.P., its director

 

 

 

By:

/s/ Jordan Mikes

 

 

Name:

Jordan Mikes

 

 

Title:

Vice President

 

 

 

By:

/s/ Emily Stephens

 

 

Name:

Emily Stephens

 

 

Title:

Managing Director

 

 

 

Oaktree Huntington Investment Fund, L.P.

 

 

 

 

 

By: Oaktree Huntington Investment Fund GP, L.P., its general partner

 

 

 

 

 

By: Oaktree Huntington Investment Fund GP Ltd., its general partner

 

 

 

By: Oaktree Capital Management, L.P., its director

 

 

 

By:

/s/ Jordan Mikes

 

 

Name:

Jordan Mikes

 

 

Title:

Vice President

 

 

 

By:

/s/ Emily Stephens

 

 

Name:

Emily Stephens

 

 

Title:

Managing Director

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

Oaktree Opportunities Fund VIII (Parallel 2), L.P.

 

 

 

 

 

By: Oaktree Opportunities Fund VIII GP, L.P., its general partner

 

 

 

 

 

By: Oaktree Opportunities Fund VIII GP Ltd., its general partner

 

 

 

 

 

By: Oaktree Capital Management, L.P., its director

 

 

 

By:

/s/ Jordan Mikes

 

 

Name:

Jordan Mikes

 

 

Title:

Vice President

 

 

 

By:

/s/ Emily Stephens

 

 

Name:

Emily Stephens

 

 

Title:

Managing Director

 

 

 

Oaktree Opportunities Fund VIIIb, L.P.

 

 

 

 

 

By: Oaktree Opportunities Fund VIIIb GP, L.P., its general partner

 

 

 

 

 

By: Oaktree Opportunities Fund VIIIb GP Ltd., its general partner

 

 

 

 

 

By: Oaktree Capital Management, L.P., its director

 

 

 

By:

/s/ Jordan Mikes

 

 

Name:

Jordan Mikes

 

 

Title:

Vice President

 

 

 

By:

/s/ Emily Stephens

 

 

Name:

Emily Stephens

 

 

Title:

Managing Director

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

Oaktree Opportunities Fund IX, L.P.

 

 

 

 

 

By: Oaktree Opportunities Fund IX GP, L.P., its general partner

 

 

 

 

 

By: Oaktree Opportunities Fund IX GP Ltd., its general partner

 

 

 

 

 

By: Oaktree Capital Management, L.P., its director

 

 

 

 

 

 

 

By:

/s/ Jordan Mikes

 

 

Name:

Jordan Mikes

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Emily Stephens

 

 

Name:

Emily Stephens

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

Oaktree Opportunities Fund IX (Parallel 2), L.P.

 

 

 

 

 

By: Oaktree Opportunities Fund IX GP, L.P., its general partner

 

 

 

 

 

By: Oaktree Opportunities Fund IX GP Ltd., its general partner

 

 

 

 

 

By: Oaktree Capital Management, L.P., director

 

 

 

 

 

 

 

By:

/s/ Jordan Mikes

 

 

Name:

Jordan Mikes

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Emily Stephens

 

 

Name:

Emily Stephens

 

 

Title:

Managing Director

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

Oaktree Opportunities Fund X, L.P.

 

 

 

 

 

By: Oaktree Opportunities Fund IX GP, L.P., its general partner

 

 

 

 

 

By: Oaktree Opportunities Fund IX GP Ltd., its general partner

 

 

 

 

 

By: Oaktree Capital Management, L.P., its director

 

 

 

 

 

 

 

By:

/s/ Jordan Mikes

 

 

Name:

Jordan Mikes

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Emily Stephens

 

 

Name:

Emily Stephens

 

 

Title:

Managing Director

 

 

 

 

 

 

 

Oaktree-Forrest Multi-Strategy, LLC - Series B

 

 

 

 

 

By: Oaktree Capital Management, L.P., its manager

 

 

 

 

 

 

 

By:

/s/ Jordan Mikes

 

 

Name:

Jordan Mikes

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Emily Stephens

 

 

Name:

Emily Stephens

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

Oaktree Huntington Investment Fund II, L.P. - Class A

 

 

 

 

 

By: Oaktree Huntington Investment Fund II GP, L.P., its general partner

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By: Oaktree Fund GP, LLC, its general partner

 

 

 

 

 

By: Oaktree Fund GP I, L.P., its managing member

 

 

 

 

 

 

 

By:

/s/ Jordan Mikes

 

 

Name:

Jordan Mikes

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Emily Stephens

 

 

Name:

Emily Stephens

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

Oaktree Loan Fund 2x, L.P.

 

 

 

 

 

 

 

 

 

By: Oaktree Loan Fund GP, L.P., its general partner

 

 

 

 

 

By: Oaktree Fund GP II, L.P., its general partner

 

 

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

/s/ Armen Panossian

 

 

Name:

Armen Panossian

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

Oaktree High Yield Bond Fund, L.P.

 

 

 

 

 

By: Oaktree High Yield Bond Fund GP, L.P., its general partner

 

 

 

 

 

By: Oaktree Fund GP IIA, LLC, its general partner

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By: Oaktree Fund GP II, L.P., its managing member

 

 

 

 

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

/s/ David Rosenberg

 

 

Name:

David Rosenberg

 

 

Title:

Authorized Signature

 

 

 

 

 

 

 

 

 

Oaktree High Yield Fund II, L.P.

 

 

 

 

 

 

 

 

 

By:

Oaktree Fund GP II, L.P., its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

/s/ David Rosenberg

 

 

Name:

David Rosenberg

 

 

Title:

Authorized Signature

 

 

 

 

 

 

 

 

 

Oaktree Global High Yield Bond Fund L.P.

 

 

 

 

 

By: Oaktree Global High Yield Bond Fund GP, L.P., its general partner

 

 

 

 

 

 

 

By: Oaktree Fund GP IIA, LLC, its general partner

 

 

 

 

 

 

 

By: Oaktree Fund GP II, LP, its managing member

 

 

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Authorized Signatory

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ David Rosenberg

 

 

Name:

David Rosenberg

 

 

Title:

Authorized Signature

 

 

 

 

 

 

 

 

 

OCM High Yield Trust

 

 

 

 

 

By: Oaktree Capital Management, L.P., its investment manager

 

 

 

 

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

/s/ David Rosenberg

 

 

Name:

David Rosenberg

 

 

Title:

Authorized Signature

 

 

 

 

 

 

 

 

 

Arch Reinsurance Ltd.

 

 

 

 

 

By: Oaktree Capital Management, L.P., its investment manager

 

 

 

 

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Vice President, Legal

 

 

 

 

 

 

 

 

 

By:

/s/ David Rosenberg

 

 

Name:

David Rosenberg

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

Automobile Club of Southern California

 

 

 

 

 

By: Oaktree Capital Management, L.P., its investment manager

 

 

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Vice President, Legal

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ David Rosenberg

 

 

Name:

David Rosenberg

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

Central States Pension Fund/GSAM, L.P.

 

 

 

 

 

By: Oaktree Capital Management, L.P., its investment manager

 

 

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Vice President, Legal

 

 

 

 

 

 

 

By:

/s/ David Rosenberg

 

 

Name:

David Rosenberg

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

Employees’ Retirement Fund of the City of Dallas

 

 

 

 

 

By: Oaktree Capital Management, L.P., its investment manager

 

 

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Vice President, Legal

 

 

 

 

 

 

 

By:

/s/ David Rosenberg

 

 

Name:

David Rosenberg

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

CSAA Insurance Exchange

 

 

 

 

 

By: Oaktree Capital Management, L.P., its investment manager

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Vice President, Legal

 

 

 

 

 

 

 

 

 

By:

/s/ David Rosenberg

 

 

Name:

David Rosenberg

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

Dow Retirement Group Trust

 

 

 

 

 

By: Oaktree Capital Management, L.P., its investment manager

 

 

 

 

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Vice President, Legal

 

 

 

 

 

 

 

 

 

By:

/s/ David Rosenberg

 

 

Name:

David Rosenberg

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

FCA US LLC Master Retirement Trust

 

 

 

 

 

 

 

 

 

By:

Oaktree Capital Management, L.P., its investment manager

 

 

 

 

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Vice President, Legal

 

 

 

 

 

 

 

 

 

By:

/s/ David Rosenberg

 

 

Name:

David Rosenberg

 

 

Title:

Managing Director

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

International Paper Company Commingled Investment Group Trust

 

 

 

 

 

By: Oaktree Capital Management, L.P., its investment manager

 

 

 

 

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Vice President, Legal

 

 

 

 

 

 

 

 

 

By:

/s/ David Rosenberg

 

 

Name:

David Rosenberg

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

Iowa Public Employee’s Retirement System

 

 

 

 

 

By: Oaktree Capital Management, L.P., its investment manager

 

 

 

 

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Vice President, Legal

 

 

 

 

 

 

 

 

 

By:

/s/ David Rosenberg

 

 

Name:

David Rosenberg

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

Missouri Education Pension Trust

 

 

 

 

 

By: Oaktree Capital Management, L.P., its investment manager

 

 

 

 

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Vice President, Legal

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Armen Panossian

 

 

Name:

Armen Panossian

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

PG&E Corporation Retirement Master Trust

 

 

 

 

 

By: Oaktree Capital management, L.P., its investment manager

 

 

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Vice President, Legal

 

 

 

 

 

 

 

 

 

By:

/s/ David Rosenberg

 

 

Name:

David Rosenberg

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

Pacific Gas and Electric VEBA

 

 

 

 

 

By: Oaktree Capital Management, L.P., its investment manager

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Vice President, Legal

 

 

 

 

 

 

 

 

 

By:

/s/ David Rosenberg

 

 

Name:

David Rosenberg

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

Sears Holdings Master Pension Trust

 

 

 

 

 

By: Oaktree Capital Management, L.P., its investment manager

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Vice President, Legal

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ David Rosenberg

 

 

Name:

David Rosenberg

 

 

Title:

Managing Director

 

 

 

 

 

Oaktree Senior Loan Fund, L.P.

 

 

 

 

 

By: Oaktree Senior Loan Fund GP, L.P., its general partner

 

 

 

 

 

By: Oaktree Fund GP IIA, LLC, its general partner

 

 

 

 

 

By: Oaktree Fund GP II, L.P., its managing member

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Vice President, Legal

 

 

 

 

 

 

 

By:

/s/ Armen Panossian

 

 

Name:

Armen Panossian

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

State Teachers Retirement System of Ohio

 

 

 

 

 

By: Oaktree Capital Management, L.P., its investment manager

 

 

 

 

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Vice President, Legal

 

 

 

 

 

 

 

 

 

By:

/s/ David Rosenberg

 

 

Name:

David Rosenberg

 

 

Title:

Managing Director

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

Texas County and District Retirement System

 

 

 

 

 

By: Oaktree Capital Management, L.P., its investment manager

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Vice President, Legal

 

 

 

 

 

 

 

 

 

By:

/s/ David Rosenberg

 

 

Name:

David Rosenberg

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

TMCT II, LLC

 

 

 

 

 

By: Oaktree Capital Management, L.P., its investment manager

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Vice President, Legal

 

 

 

 

 

 

 

 

 

By:

/s/ David Rosenberg

 

 

Name:

David Rosenberg

 

 

Title:

Managing Director

 

 

 

 

 

Fonds Voor Gemene Rekening Beroepsvervoer

 

 

 

 

 

By: Oaktree Capital Management, L.P., its investment manager

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Vice President, Legal

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ David Rosenberg

 

 

Name:

David Rosenberg

 

 

Title:

Managing Director

 

 

 

 

 

Wespath Benefits Investments

 

 

 

 

 

By: Oaktree Capital Management, L.P., its investment manager

 

 

 

 

 

By:

/s/ Mary Gallegly

 

 

Name:

Mary Gallegly

 

 

Title:

Vice President, Legal

 

 

 

 

 

 

 

 

 

By:

/s/ David Rosenberg

 

 

Name:

David Rosenberg

 

 

Title:

Managing Director

 

[Signature Page to Merger Support Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXISTING SHARES

 

Stockholder

 

Number of Existing
Shares

 

ACLF CO-INVESTMENT FUND, L.P.

 

1,892,991

 

AEC (LUX) S.A R.L.

 

266,116

 

AEH (PEC), L.P.

 

3,463,600

 

AEH (CB), L.P.

 

8,294,130

 

AESI (HOLDINGS) II, L.P.

 

129,420

 

AESI II PROJECT POWER TRUST

 

225,090

 

AIE III PROJECT POWER TRUST

 

261,349

 

LEROY DH, L.P.

 

2,044,795

 

ANS U.S. HOLDINGS LTD.

 

158,194

 

AP INVESTMENT EUROPE III, L.P.

 

175,274

 

AP VII TXU (CS), L.P.

 

10,954,278

 

APOLLO CENTRE STREET PARTNERSHIP, L.P.

 

495,882

 

APOLLO CREDIT MASTER FUND LTD.

 

431,187

 

APOLLO CREDIT OPPORTUNITY TRADING FUND III

 

1,307,578

 

APOLLO FRANKLIN PARTNERSHIP, L.P.

 

135,053

 

APOLLO HERCULES PARTNERS, L.P.

 

312,942

 

APOLLO LINCOLN FIXED INCOME FUND, L.P.

 

25,010

 

APOLLO LINCOLN PRIVATE CREDIT FUND, L.P.

 

8,152

 

APOLLO SPECIAL OPPORTUNITIES MANAGED ACCOUNT, L.P.

 

25,685

 

APOLLO SPN INVESTMENTS I (CREDIT), LLC

 

474,719

 

APOLLO UNION STREET PARTNERS, L.P.

 

260,785

 

CASTLE HOLDINGS TRUST 1

 

5,799,414

 

CENTRE STREET PROJECT POWER TRUST

 

432,817

 

CLF FINANCE COMPANY, LLC

 

2,635,784

 

COF II (ST), LLC

 

158,817

 

COF III PROJECT POWER TRUST

 

3,319,198

 

LEVERAGESOURCE V S.A R.L.

 

1,639,954

 

LINCOLN PROJECT POWER TRUST

 

409,325

 

LSR LOAN FUNDING LLC

 

4,578,999

 

SOMA PROJECT POWER TRUST

 

852,384

 

SPN PROJECT POWER TRUST

 

1,079,586

 

STONE TOWER CDO II LTD.

 

30,380

 

ZEUS INVESTMENTS, L.P.

 

142,420

 

ZEUS PROJECT POWER TRUST

 

416,251

 

BCP TITAN AGGREGATOR, L.P.

 

4,505,400

 

BCP TITAN SUB AGGREGATOR, L.P.

 

4,793,319

 

BROOKFIELD TITAN HOLDINGS LP

 

22,817,924

 

TITAN CO-INVESTMENT-MCG, L.P.

 

244,213

 

TITAN CO-INVESTMENT-RBS, L.P.

 

2,098,937

 

TITAN CO-INVESTMENT-DS, L.P.

 

139,838

 

TITAN CO-INVESTMENT-FN, L.P.

 

223,384

 

TITAN CO-INVESTMENT-MRS, L.P.

 

562,650

 

TITAN CO-INVESTMENT-HI, L.P.

 

2,591,601

 

TITAN CO-INVESTMENT-CN, L.P.

 

532,398

 

 

--------------------------------------------------------------------------------


 

TITAN CO-INVESTMENT-AC, L.P.

 

1,903,300

 

TITAN CO-INVESTMENT-GLH, L.P.

 

223,384

 

TITAN CO-INVESTMENT-LB, L.P.

 

279,675

 

TITAN CO-INVESTMENT-ICG L.P.

 

563,838

 

OCM OPPORTUNITIES FUND VII, L.P.

 

2,083,134

 

OCM OPPORTUNITIES FUND VIIB, L.P.

 

14,971,236

 

OAKTREE FF INVESTMENT FUND, L.P.

 

1,660,474

 

OAKTREE VALUE OPPORTUNITIES FUND, L.P.

 

1,553,922

 

OAKTREE OPPORTUNITIES FUND VIII, L.P.

 

8,192,524

 

OAKTREE HUNTINGTON INVESTMENT FUND, L.P.

 

1,994,051

 

OAKTREE OPPORTUNITIES FUND VIII (PARALLEL 2), L.P.

 

232,580

 

OAKTREE OPPORTUNITIES FUND VIIIB, L.P.

 

4,730,866

 

OAKTREE OPPORTUNITIES FUND IX, L.P.

 

8,073,098

 

OAKTREE OPPORTUNITIES FUND IX (PARALLEL 2), L.P.

 

74,139

 

OAKTREE OPPORTUNITIES FUND X, L.P.

 

4,143,519

 

OAKTREE-FORREST MULTI-STRATEGY, LLC - SERIES B

 

121,143

 

OAKTREE HUNTINGTON INVESTMENT FUND II , L.P. - CLASS A

 

608,126

 

OAKTREE LOAN FUND 2X, L.P.

 

361,209

 

OAKTREE HIGH YIELD BOND FUND, L.P.

 

97,035

 

OAKTREE HIGH YIELD FUND II, L.P.

 

117,614

 

OAKTREE GLOBAL HIGH YIELD BOND FUND L.P.

 

83,918

 

OCM HIGH YIELD TRUST

 

114,055

 

ARCH REINSURANCE LTD.

 

13,144

 

AUTOMOBILE CLUB OF SOUTHERN CALIFORNIA

 

5,232

 

CENTRAL STATES PENSION FUND/GSAM, L.P.

 

52,849

 

EMPLOYEES’ RETIREMENT FUND OF THE CITY OF DALLAS

 

23,838

 

CSAA INSURANCE EXCHANGE

 

10,702

 

DOW RETIREMENT GROUP TRUST

 

9,336

 

FCA US LLC MASTER RETIREMENT TRUST

 

45,216

 

INTERNATIONAL PAPER COMPANY COMMINGLED INVESTMENT GROUP TRUST

 

27,353

 

IOWA PUBLIC EMPLOYEES’ RETIREMENT SYSTEM

 

58,969

 

MISSOURI EDUCATION PENSION TRUST

 

90,895

 

PG&E CORPORATION RETIREMENT MASTER TRUST

 

31,766

 

PACIFIC GAS AND ELECTRIC VEBA

 

2,609

 

SEARS HOLDINGS MASTER PENSION TRUST

 

13,679

 

OAKTREE SENIOR LOAN FUND, L.P.

 

460,321

 

STATE TEACHERS RETIREMENT SYSTEM OF OHIO

 

40,870

 

TEXAS COUNTY AND DISTRICT RETIREMENT SYSTEM

 

39,585

 

TMCT II, LLC

 

8,843

 

FONDS VOOR GEMENE REKENING BEROEPSVERVOER

 

45,911

 

WESPATH BENEFITS INVESTMENTS

 

32,045

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Shares of Maverick Common Stock held by BCP Titan Sub Aggregator, L.P. (“BCP
Titan”) are included as Collateral (as defined therein) under that certain
Amended and Restated Credit and Security Agreement, dated as of October 7, 2016,
among BCP Titan and Sun Life Assurance Company of Canada.

 

--------------------------------------------------------------------------------